DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second roller shade assembly (as recited in claims 12, 13, and 34) and the second drapery shade material (as recited in claims 7 and 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 37 are objected to because of the following informalities:  Claims 16 and 37 recite “wherein second bracket” which appears to be missing the word “the” between “wherein” and “second”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 23-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 introduces a second tube and later recites “the first end of the tube” and “the second end of the tube”. It is unclear which tube is being referenced in the recitations “the tube”, as at least two tubes have been introduced.
Claim 23 recites “the bottom surface of the bottom plate”. There is insufficient antecedent basis for this limitation.
Claim 23 has been amended to introduce “a slot” but claim 25 also introduces “a slot”. In view of the disclosure, it is unclear if the slot introduced in claim 25 is intended to be a different slot, as only one slot defined by the track appears to be disclosed. The slot of claim 25 should be clarified as “a second slot” or “the slot”.
Claims 24 and 26-37 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 24, 27, 28, 30-33, 35, 37-43, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinlan (U.S. Patent No. 2,175,761).
Regarding claim 23, Quinlan discloses a window shade system [FIG. 1], comprising:
a first roller shade assembly (25, 11);
the first roller shade assembly having a tube (25) and roller shade material (11) operatively connected to the tube;
a first bracket (14);
a second bracket (14, on the opposing side of the assembly);
wherein the tube operatively connects to the first bracket and the second bracket (via 24, 27);
a fascia (13, 15);
the fascia having a front plate (13) and a bottom plate (15);
a track (slot 29 and the space defined above the slot occupied by the drapery hem 30 in operation);
wherein when viewed from the side, the track is positioned in the fascia adjacent a forward lower corner of the fascia [FIG. 3];
wherein the fascia operatively connects to the first bracket and the second bracket (the side walls 14 forming the brackets are integrally connected to the plates 13, 15 forming the fascia);
a first drapery shade material (12) operatively connected to the track [FIG. 5];
wherein the roller shade material of the first roller shade assembly is opened by rotating the tube in a first rotational direction and is closed by rotating the tube in a second rotational direction, opposite the first rotational direction (as depicted in Figure 5, rotation of the tube 25 in a clockwise direction extends the shade 11 and rotation in the counter-clockwise direction retracts the shade);
wherein the first drapery shade material is opened by sliding the first drapery shade material in a first lateral direction along the track and is closed by sliding first drapery shade material in a second lateral direction along the track, opposite to the first lateral direction (at least 
wherein the track has a slot (29);
wherein the slot extends through the bottom surface of the bottom plate adjacent the forward lower corner of the fascia [FIG. 5].
Regarding claim 24, Quinlan discloses that the track extends from a first end of the fascia to a second end of the fascia in a continuous and uninterrupted manner [FIG. 2].
Regarding claim 27, Quinlan discloses that the fascia is operatively connected at the first end of the fascia to the first bracket (via 22) [FIGS. 2-6].
Regarding claim 28, Quinlan discloses that the fascia is operatively connected at the second end of the fascia to the second bracket (via 22) [FIGS. 2-6].
Regarding claims 30-33, Quinlan discloses that the front plate and the bottom plate are approximately perpendicularly aligned to one another [FIG. 5], wherein the front plate has a generally flat front surface [FIG. 1] and the bottom plate has a generally flat bottom surface [FIGS. 2-6]; wherein the front plate and the bottom plate are joined together at an intersection, wherein the track is positioned at the intersection of the front plate and the bottom plate (the track is defined by the space behind the front plate 13 and above the bottom plate 15, which is positioned at the intersection of the front and bottom plates as shown in Figure 5); wherein the track is positioned at a lower end of the front plate and at a forward end of the bottom plate [FIG. 5].
Regarding claim 35, Quinlan discloses a first connection member (22) positioned at a forward upper end of the fascia, wherein the fascia connects to the first bracket and the second bracket at the first connection member [FIGS. 3-6].
Regarding claim 37, Quinlan discloses that the first bracket has a cut out section (31, 32) positioned in a forward lower corner of the first bracket [FIG. 3], wherein second bracket has a cut out section (31, 32) positioned in a forward lower corner of the second bracket [FIG. 4], wherein the track of the fascia is positioned in the cut out section of the first bracket and the cut out section of the second bracket when the fascia is attached to the first bracket and the second bracket (the track is defined at 
Regarding claim 38, Quinlan discloses a window shade system [FIG. 1], comprising:
a first roller shade assembly (25, 11);
the first roller shade assembly having a tube (25) and roller shade material (11) operatively connected to the tube;
a first bracket (14);
a second bracket (14, on the opposing side of the assembly);
wherein the tube operatively connects to the first bracket and the second bracket (via 24, 27);
a fascia (13, 15);
the fascia having a front plate (13) and a bottom plate (15);
wherein the fascia operatively connects to the first bracket and the second bracket (the side walls 14 forming the brackets are integrally connected to the plates 13, 15 forming the fascia);
a track (slot 29 and the space defined above the slot occupied by the drapery hem 30 in operation);
the track positioned in the fascia [FIGS. 5, 6];
a first drapery shade material (12) operatively connected to the track [FIG. 5];
wherein the roller shade material of the first roller shade assembly is opened by rotating the tube in a first rotational direction and is closed by rotating the tube in a second rotational direction, opposite the first rotational direction (as depicted in Figure 5, rotation of the tube 25 in a clockwise direction extends the shade 11 and rotation in the counter-clockwise direction retracts the shade);
wherein the first drapery shade material is opened by sliding the first drapery shade material in a first lateral direction along the track and is closed by sliding first drapery shade material in a second lateral direction along the track, opposite to the first lateral direction (at least column 2, lines 31-45 discloses insertion of the curtains 12 into the tracks via slot 29; Figure 1 further shows an opening disposed between the curtains 12 that can be closed by moving the curtains); and


Regarding claim 39, Quinlan discloses that the fascia has a front plate (13) and a bottom plate (15); and wherein the hollow interior is positioned above the bottom plate of the fascia and is positioned rearward of the front plate of the fascia [FIGS. 5, 6].
Regarding claims 40-43, Quinlan discloses that the fascia has a front plate (13) and a bottom plate (15), wherein the front plate and the bottom plate are approximately perpendicularly aligned to one another [FIG. 5], wherein the front plate has a generally flat front surface [FIG. 1] and the bottom plate has a generally flat bottom surface [FIGS. 2-6]; wherein the front plate and the bottom plate are joined together at an intersection, wherein the track is positioned at the intersection of the front plate and the bottom plate (the track is defined by the space behind the front plate 13 and above the bottom plate 15, which is positioned at the intersection of the front and bottom plates as shown in Figure 5); wherein the track is positioned at a lower end of the front plate and at a forward end of the bottom plate [FIG. 5].
Regarding claim 49, Quinlan discloses a window shade system [FIG. 1], comprising:
a first roller shade assembly (25, 11);
the first roller shade assembly having a tube (25) and roller shade material (11) operatively connected to the tube;
a first bracket (14);
a second bracket (14, on the opposing side of the assembly);
wherein the tube operatively connects to the first bracket and the second bracket (via 24, 27);
a fascia (13, 15);
the fascia extending a length between a first end and a second end [FIGS, 1, 2];
the fascia having a front plate (13);
the front plate having a front surface (forward facing side of the front plate 13, shown in at least Figure 1);
the fascia having a bottom plate (15);
the bottom plate having a bottom surface (lower side of the bottom plate 15);

wherein the fascia operatively connects to the first bracket and the second bracket (the side walls 14 forming the brackets are integrally connected to the plates 13, 15 forming the fascia);
a track (slot 29 and the space defined above the slot occupied by the drapery hem 30 in operation);
the track positioned in the fascia adjacent the forward lower corner of the fascia [FIG. 5];
the track having a hollow interior (the hollow interior of the track extends from the track slot 29 to the space above the slot behind the front plate 13, shown in at least Figures 5 and 6):
wherein the hollow interior is positioned above the bottom plate of the fascia and is positioned rearward of the front plate of the fascia [FIG. 5]
the track having a slot (slot 29);
wherein the slot extends from the hollow interior of the track through the bottom surface of the bottom plate adjacent the forward lower corner of the fascia [FIGS. 5, 6];
wherein the roller shade material of the first roller shade is opened by rotating the tube in a first rotational direction and is closed by rotating the tube in a second rotational direction, opposite the first rotational direction (as depicted in Figure 5, rotation of the tube 25 in a clockwise direction extends the shade 11 and rotation in the counter-clockwise direction retracts the shade).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, 16, 17, 19-22, 25, 26, 29, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (U.S. Patent No. 2,175,761) in view of Marocco (U.S. Patent No. 2016/0326799).
Regarding claims 1 and 17, Quinlan discloses a window shade system comprising:
a first roller shade assembly (11, 25);
the first roller shade assembly comprising:
a tube (25);
the tube extending a length between a first end and a second end (side ends of the roller tube);
the tube having a generally cylindrical cross sectional shape [FIG. 5];
a first axle (24) operatively connected to the first end of the tube [FIG. 1];
a second axle (27) operatively connected to the second end of the tube [FIG. 1];
a first bracket (14);
a second bracket (14, on the opposing side);
wherein the first axle is operatively connected to the first bracket (via slot 23);
wherein the second axle is operatively connected to the second bracket (via aperture 26);
roller shade material (11) operatively connected to the tube;
a fascia (13, 15);
the fascia extending a length between a first end and a second end [FIGS. 1, 2;
the fascia having a front plate (13);
the front plate having a front surface (front surface of the front plate 13);
the fascia having a bottom plate (15);
the bottom plate having a bottom surface (lower surface of the bottom plate 15);
wherein the front plate and the bottom plate of the fascia connect to one another at a forward lower corner of the fascia [FIG. 5];
a track (slot 29 and the space defined above the slot occupied by the drapery hem 30 in operation);

the track positioned in the forward lower corner of the fascia (as shown in at least Figure 5, the hollow space of the track is positioned adjacent the forward lower corner of the fascia);
the track having a slot (29);
wherein the slot extends from the hollow interior of the track through the bottom surface of the bottom plate adjacent the forward lower corner of the fascia [FIG. 5];
a first carrier (30, at the top of the curtain 12), the first carrier positioned in the track of the fascia [FIG. 5];
a first drapery shade material (12) operatively connected to the first carrier (column 2, lines 37-39);
wherein the fascia is operatively connected to the first bracket (via 22) [FIG. 3];
wherein the fascia is operatively connected to the second bracket (via 22 on the opposing side) [FIG. 4];
wherein when the tube of the first roller shade assembly is rotated in a first rotational direction the roller shade material of the first roller shade assembly wraps around the tube thereby opening the roller shade material (as depicted in Figure 5, rotation of the tube 25 in a clockwise direction extends the shade);
wherein when the tube of the first roller shade assembly is rotated in a second rotational direction, which is opposite the first rotational direction, the roller shade material of the first roller shade assembly unwraps around the tube thereby closing the roller shade material (as depicted in Figure 5, rotation of the tube 25 in a counter-clockwise direction retracts the shade);
wherein the first drapery shade material is closed by sliding the first carrier (30) in the track in a first lateral direction along a length of the fascia (at least column 2, lines 31-45 discloses 
wherein the first drapery shade material is opened by sliding the plurality of carriers in the track in a second lateral direction, opposite the first lateral direction, along a length of the fascia [FIG. 1];
wherein the hollow interior of the track is positioned above the bottom plate of the fascia [FIG. 5], and;
wherein the hollow interior of the track is positioned rearward of the front plate of the fascia [FIG. 5].
Quinlan does not disclose a plurality of carriers positioned in the track and operatively connected to the first drapery shade material.
Nonetheless, Marocco discloses a window shade system comprising a first plurality of carriers (30) positioned in a track (34) of a fascia [FIG. 2], and a first drapery shade material (26) operatively connected to the first plurality of carriers [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade system of Quinlan to include the plurality of carriers taught by Marocco, in order to enable smoother operation of the drapery and to reduce wear on the drapery over time.
Regarding claim 2, Quinlan discloses that the track extends from a first end of the fascia to a second end of the fascia in a continuous and uninterrupted manner [FIG. 2].
Regarding claims 3 and 4, Quinlan, discloses the track and a carrier, wherein the carrier extends through the slot positioned in the lower side of the track of the fascia [FIG. 5], but does not disclose that the track has a generally square or rectangular shape with the slot positioned approximately in the middle of the lower side of the track, or that the carries include a roller assembly, an arm, and a connector.
Nonetheless, Marocco discloses a window shade assembly comprising a track (34) having a generally square or rectangular shape [FIG. 2] with a slot positioned approximately in the middle of a lower side of the track [FIG. 2]; and a plurality of carriers (30), at least one of the plurality of carriers including a roller assembly (paragraph 0028 discloses wheels on the carriers 30) [FIG. 2]; an arm (arm 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the track and carrier of Quinlan, to have a square or rectangular shaped track, as taught by Marocco, and to have a plurality of carriers having the configuration taught by Marocco, in order to reduce friction in the movement of the drapery shade, so as to provide a more quiet or smooth operation.
Regarding claim 5, Quinlan discloses that the fascia is operatively connected at the first end of the fascia to the first bracket (via 22) [FIGS. 2-6].
Regarding claim 6, Quinlan discloses that the fascia is operatively connected at the second end of the fascia to the second bracket (via 22) [FIGS. 2-6].
Regarding claim 7, Quinlan discloses a second drapery shade material (12) [FIG. 1], but does not disclose a second plurality of carriers.
Nonetheless, Marocco discloses a second drapery shade material (26; multiple drapes are shown in at least Figure 1 and described in paragraph 0027) including a second plurality of carriers (30) positioned in the track. As described with respect to claim 4 above, it would have been obvious to one having ordinary skill in the art to have modified the drapery of Quinlan to include the carriers taught by Marocco, in order to provide smoother operation for the draperies.
Regarding claims 8-11 and 19-22, Quinlan discloses that the front plate of the fascia and the bottom plate of the fascia are approximately perpendicularly aligned to one another [FIG. 5], wherein the front plate of the fascia has a generally flat front surface [FIG. 1] and the bottom plate of the fascia has a generally flat bottom surface [FIGS. 2-6]; wherein the front plate of the fascia and the bottom plate of the fascia are joined together at an intersection, wherein the track is positioned at the intersection of the front plate and the bottom plate (the track is defined by the space behind the front plate 13 and above the bottom plate 15, which is positioned at the intersection of the front and bottom plates as shown in Figure 
Regarding claim 14, Quinlan discloses a first connection member (22) positioned at a forward upper end of the fascia, wherein the fascia connects to the first bracket and the second bracket at the first connection member [FIGS. 3-6].
Regarding claim 16, Quinlan discloses that the first bracket has a cut out section (31, 32) positioned in a forward lower corner of the first bracket [FIG. 3], wherein the second bracket has a cut out section (31, 32) positioned in a forward lower corner of the second bracket [FIG. 4], wherein the track of the fascia is positioned in the cut out section of the first bracket and the cut out section of the second bracket when the fascia is attached to the first bracket and the second bracket (the track is defined at least in part by the space defined by slot 29; this space extends through the cutout 31, which reads on the limitation “the track of the fascia is positioned in the cut out section”).
Regarding claims 25, 26, and 29, Quinlan discloses the track, a first carrier (30) positioned in the track, and a second drapery shade material (12) [FIG. 1], but does not disclose that the track has a generally square or rectangular shape, or a plurality of first carriers and a plurality of second carriers.
Nonetheless, Marocco discloses a window shade assembly comprising a track (34) having a generally square or rectangular shape [FIG. 2] with a slot positioned approximately in the middle of a lower side of the track [FIG. 2]; a first plurality of carriers (30) operably connected to a first drapery shade material (26), and a second plurality of carriers (30; multiple draperies and corresponding carriers are shown in Figure 1 and disclosed in paragraphs 0027 and 0028).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the track and carrier of Quinlan, to have a square or rectangular shaped track, as taught by Marocco, and to have a plurality of carriers having the configuration taught by Marocco, in order to reduce friction in the movement of the drapery shade, so as to provide a more quiet or smooth operation.
Regarding claims 44 and 45, Quinlan discloses that a lower side of the track is aligned with the bottom plate in a horizontal plane; wherein a forward side of the track is aligned with the forward plate in a vertical plane [FIGS. 3-5].
Regarding claims 46 and 47, Quinlan discloses that when viewed from the side the first bracket has a cut out section (31, 32) aligned with the hollow interior of the track; wherein the cut out section is configured to permit the first plurality of carriers to be inserted into the track through the cut out section of the first bracket (column 2, lines 40-45).
Regarding claim 48, Quinlan discloses that the hollow interior of the track is positioned above an upper surface of the bottom plate of the fascia, and wherein the hollow interior of the track is positioned rearward of a rear surface of the front plate of the fascia [FIG. 5].
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (U.S. Patent No. 2,175,761) in view of Marocco (U.S. Patent No. 2016/0326799), as applied to claim 1 above, and further in view of Ikle (U.S. Patent No. 6,666,251).
Regarding claims 12 and 13, Quinlan, as modified by Marocco above, discloses the first roller assembly and the fascia, but does not disclose a second roller assembly.
Nonetheless, Ikle discloses a window shade system comprising a second roller shade assembly (40, 41) operatively connected to a fascia (80), the second roller shade assembly comprising: a second tube (41); the second tube extending a length between a first end and a second end [FIG. 2]; the second tube having a generally cylindrical cross sectional shape [FIG. 3]; a third axle operatively connected to the first end of the tube and a fourth axle operatively connected to the second end of the tube (column 4, lines 38-56); a third bracket and a fourth bracket (section of the end plates 32 comprising apertures 42); wherein the third axle is operatively connected to the third bracket and the fourth axle is operatively connected to the fourth bracket (column 4, lines 38-56) [FIG. 2]; roller shade material (40) operatively connected to the second tube [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the window shade system of Quinlan, as modified by Marocco above, to include the second roller shade assembly taught by Ikle, in order to allow for the use of multiple roller shades having varying transparencies or thermal insulation characteristics.
Regarding claim 15, Quinlan, as modified by Marocco above, discloses the fascia and the first and second brackets, but does not disclose a second connection member
Nonetheless, Ikle discloses a second connection member (86) positioned adjacent a rearward lower end of the fascia, wherein the fascia connects to a second bracket (22) at the second connection member (column 6, lines 31-41) [FIG. 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fascia of Quinlan, as modified by Marocco above, to include the second connection member taught by Ikle, in order to provide a detachable connection between the fascia and the brackets, so as to enable removal and replacement of damaged parts of the fascia or the brackets.
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (U.S. Patent No. 2,175,761) in view of Ikle (U.S. Patent No. 6,666,251).
Regarding claim 34, Quinlan discloses the first roller assembly and the fascia, but does not disclose a second roller assembly.
Nonetheless, Ikle discloses a window shade system comprising a second roller shade assembly (40, 41) operatively connected to a fascia (80) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the window shade system of Quinlan, to include the second roller shade assembly taught by Ikle, in order to allow for the use of multiple roller shades having varying transparencies or thermal insulation characteristics.
Regarding claim 36, Quinlan discloses the fascia and the first and second brackets, but does not disclose a second connection member
Nonetheless, Ikle discloses a second connection member (86) positioned adjacent a rearward lower end of the fascia, wherein the fascia connects to a second bracket (22) at the second connection member (column 6, lines 31-41) [FIG. 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fascia of Quinlan to include the second connection member taught by Ikle, in order to provide a detachable connection between the fascia and the brackets, so as to enable removal and replacement of damaged parts of the fascia or the brackets.

Response to Arguments
Applicant’s arguments, filed 1/21/21, with respect to the rejection(s) of claim(s) 1-17 and 19-41 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and the newly applied prior art reference (Quinlan).
Applicant’s traversal of the drawing objection is also noted, but is not found persuasive. The implementation of multiple rollers, including multiple first brackets and second brackets, is considered to be necessary for the understanding of the claimed subject matter. This particularly the case in view of the disclosure and the claims, which set forth a specific arrangement of the components housed within the brackets and the fascia intended to result in a compact, easy to use, and inexpensive assembly. The second roller assembly and the manner in which it is implemented must be shown in the drawings, or the feature(s) directed to the second roller assembly must be canceled from the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634